Citation Nr: 9915540	
Decision Date: 06/03/99    Archive Date: 06/15/99

DOCKET NO.  93-12 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Felicia Pasculli, Attorney


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1991 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to service connection for post 
traumatic stress disorder (PTSD).  In March 1994 and July 
1995, the case was remanded to the RO for additional 
development.  In February 1997, the Board upheld the RO's 
denial of the veteran's claim.  The veteran filed a timely 
appeal to the U.S. Court of Appeals for Veterans Claims 
(Court).

In November 1998, the General Counsel for the Department of 
Veterans Affairs (General Counsel) and the veteran's attorney 
filed a joint motion to vacate the Board's decision and to 
remand this matter for development and readjudication.  The 
Court granted the joint motion that month, vacating and 
remanding the case to the Board.

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under the 
provisions of 38 U.S.C.A. § 7105(a) (West 1991), an appeal to 
the Board must be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished to the veteran.  In essence, the following 
sequence is required: There must be a decision by the RO, the 
veteran must express timely disagreement with the decision, 
VA must respond by explaining the basis of the decision to 
the veteran, and finally the veteran, after receiving 
adequate notice of the basis of the decision, must complete 
the process by stating his argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203 (1998).

In February 1997, the Board noted that the veteran appeared 
to be rasing the issue of entitlement to service connection 
for an acquired psychiatric disability.  At that time, it was 
noted that should the appellant wish to pursue a claim for 
service connection for a disorder other than PTSD, he should 
file a claim with the RO.  Such a claim was filed in November 
1997.  The RO denied this claim in an October 1998 rating 
decision. the veteran was given notice of this decision that 
month.  The record before the Board does not indicate that a 
notice of disagreement to this determination has been 
received by the RO.  Consequently, this issue is not before 
the VA at this time.

REMAND

Under the provisions of 38 C.F.R. § 3.304(f) (1998), service 
connection for PTSD requires medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 394 (1996); 
38 C.F.R. § 3.304(f).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set 
forth the analytical framework for establishing a veteran's 
exposure to a recognizable stressor during service, a 
critical element of the determination of whether a veteran 
has PTSD which is related to service.  The Court in Zarycki 
noted that, under 38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304, and the applicable VA Manual 21-1 
provisions, the evidence necessary to establish the 
incurrence of a recognizable stressor during service to 
support a claim of entitlement to service connection for PTSD 
will vary depending on whether or not the veteran "engaged 
in combat with the enemy."  See Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  Whether or not the veteran "engaged in 
combat with the enemy" must be determined through recognized 
military citations or other supportive evidence.  If the 
determination with respect to this step is affirmative, then 
(and only then), a second step requires that the veteran's 
lay testimony regarding the claimed stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development or corroborative evidence will be 
required, provided that the veteran's testimony is found to 
be "satisfactory," e.g., credible, and "consistent with 
the circumstances, conditions, or hardships of such 
service."  Zarycki, 6 Vet. App. at 98.  

By rule making, the VA has set forward criteria of 
"conclusive evidence" to establish a combat related 
stressor.  These criteria are defined as: (a) a claim that 
the stressor is related to combat and (b) a demonstration in 
the record that the claimant ("in the absence of evidence to 
the contrary") has been awarded certain specific recognized 
awards or decorations identified in 38 C.F.R. § 3.304(f) or 
VA ADJUDICATION MANUAL M21-1, Part VI,  7.46 (effective Oct. 
11. 1995).  The Board notes the revised version of this 
Manual M21-1 provision (Part VI,  11.37 (effective Feb. 13, 
1997) did not alter the list of awards or decorations.  These 
include certain awards specifically denoting combat 
participation (the Combat Infantryman Badge and the Combat 
Action Ribbon), a decoration awarded for combat incurred 
wounds (the Purple Heart Medal), and certain decorations that 
are awarded only for valor in combat with the enemy.

In addition to the criteria based upon certain awards or 
decorations, "conclusive evidence" may also be established 
by "other supportive evidence" that the claimant was a 
prisoner of war under the requirements of 38 C.F.R. § 3.1(y), 
or evidence that the claimant was in a plane crash, ship 
sinking, explosion, rape or assault, or duty on a burn ward 
or in a graves registration unit.  The Board finds the term 
"other supportive evidence" is unclear as to the 
limitations, if any, on what can constitute "other 
supportive evidence."  At a minimum, as is discussed below, 
the case law from the Court would preclude the use of the 
claimant's own assertions as "other supporting evidence," 
nor would post-service medical evidence suffice as "other 
supporting evidence."  To the extent that the term "other 
supporting evidence" in this context could be service 
department records, the Board finds that there are no service 
department medical or administrative records to establish 
that the claimant received any recognized award or decoration 
denoting combat with the enemy, that he was a prisoner of war 
under the requirements of 38 C.F.R. § 3.1(y), or he was in a 
plane crash, ship sinking, explosion, rape or assault, or 
duty on a burn ward or in a graves registration unit.  Thus, 
the Board finds that the record does not contain "conclusive 
evidence" that he "engaged in combat with the enemy" and 
is therefore entitled to have his lay statements accepted 
without need of further corroboration.  To the extent that 
"other supportive evidence" could be other than service 
department records to establish any of the events listed 
under "conclusive evidence," this matter is addressed 
further below.  

The Board notes that according to the joint motion, the fact 
that the claimant did not "engaged in combat with the 
enemy" is "undisputed."  (Joint motion, p. 2).  The Board 
must point out that this representation is in contradiction 
to the assertions previously advanced by the claimant that he 
personally was under fire from enemy mortars and that he was 
present in a barracks raided by enemy soldiers who slit the 
throats of other servicemen.  No explanation is offered as 
why these events could not be deemed "combat."

The veteran has been requested to identify those events in 
service that he believes are the stressor or "stressors" 
that caused PTSD.  The record shows that the appellant's 
responses in the voluminous correspondence in the file 
contain allegations of numerous stressors associated with his 
Vietnam service.  In February 1997, the Board found that the 
veteran's service records and his own contradictory 
statements demonstrated clearly that he had misrepresented 
his experiences in service as well as his subjective 
symptoms.  Consequently, the Board found that he was not 
credible as to accounts presented of his service experiences 
or his subjective symptoms made in the context of a claim for 
PTSD.  These alleged stressful events, based on review of the 
veteran's written statements, and resolving the more obvious 
ambiguities and inconsistencies in his accounts, were as 
follows:  

(1) On or about January 5 or 6, 1968, the veteran 
alleges that he was a passenger on a plane that 
had landed briefly at the Tan Son Nhut or Bien Hoa 
Air Base in Vietnam to load additional passengers, 
at which time the air base was hit with mortar 
rounds. 

(2)  In apparently June 1968, while stationed at 
the Ubon Royal Tai Air Force Base (RTAFB), 
Thailand, he alleges witnessing an accident which 
injured members of the air crew and killed five.  
He also indicated that he received injuries to his 
stomach and went on sick call.  

(3) At Ubon RTAFB, in apparently either March or 
April 1968, a man who identified himself as 
Colonel [redacted] ordered the veteran to remove a large 
number of bombs from the runway moments before an 
AC-130 gunship belly-landed and exploded, nearly 
killing the veteran. To verify this incident he 
has submitted a March 1991 statement from [redacted]  
[redacted], who writes that he also witnessed the 
crash.  Subsequently, in an April 1994 statement, 
the appellant asserts that the officer was not a 
Col. [redacted], but rather a  Lt. Col. [redacted]. 

(4)  In apparently October 1968 at Ubon RTAFB, he 
alleges witnessing the crash of a piper cub and 
the death of the pilot. 

(5)  In apparently November 1968 at Ubon RTAFB, he 
alleges witnessing the deaths of two people killed 
by the Tai Police Forces after one of those killed 
had held a gun to his head. 

(6)  In apparently July 1968 at Ubon RTAFB, he 
alleges downloading and moving a defective 750 
pound bomb.  He  indicated he was order to do this 
by a radio dispatcher named [redacted].

(7)  Apparently in September 1968 at Ubon RTAFB, 
he alleges that he witnessed a 500 pound bomb 
break from it's rack,  slide forward, and nearly 
explode. 

(8) At a date and location not clearly specified 
by the appellant, he alleges witnessing the crash 
of an F4 Phantom. 

(9)  In June 1970, while apparently on a street 
near Yakota Air Force Base in Japan, he alleges 
being severely attacked and receiving multiple 
injuries. 

(10)  At a date and location not specified by the 
veteran  (but indicated to be his "first week at 
Ubon") he witnessed  an airman, [redacted], 
lose an eye.

(11)  During a private medical examination in May 
1991, he provided an account of waking up 
"several times" in "Vietnam" and "finding 
soldiers in other bunks with their throats slit."  
No specific dates or locations were given.   On VA 
examination in August 1991, he alleged that at a 
date and place not specified, the "Vietcong" 
infiltrated his barracks and killed a number of 
his fellow airmen in their sleep.  The veteran did 
not report this event or events when he was 
requested by the RO to specify his alleged  
"stressors."  He again referred to this "throat 
slitting" story on the VA examination in January 
1994.  In his November 1995 statement, the 
appellant asserted not that he had been present 
when other servicemen had their throats slit, but 
that he had heard about such an episode involving 
servicemen in another compound.

(12)  On the VA examination in January 1994, the 
appellant's reported duties as recorded by the 
examiner including "flying munitions transports 
into Vietnam." 

As the Board pointed out in February 1997, the record is 
clear that the account of exposure to mortar fire in January 
1968 at the Tan Son Nhut or Bien Hoa Air Base in Vietnam is 
not merely unsupported but is refuted.  In plain language, it 
is demonstrated to be a false statement of exposure to combat 
events.  Under the authority of Bethea v. Derwinski, 2 Vet. 
App. 252 (1992), the Board finds the memorandum decision in 
Pruitt v. West, No. 97-381 (U.S. Vet. App. Mar 6, 1998) to 
contain particularly persuasive reasoning as to the 
appropriate course of action to be followed when false claims 
of combat are advanced by a veteran in a claim for service 
connection for PTSD.  As the Court stated:

This claim for benefits has been grounded on 
what now has been found to be a false claim 
to combat-related stress.  When faced with 
this reality, the stress from having been in 
combat shifted to hardship of Army life and 
severe Korean weather.  The appellant, now 
having been found by the Board to have lacked 
credibility by falsely claiming combat 
experience, is hardly in a position to 
continue his quest for benefits.  He has 
expended resources of VA and this Court at 
the expense of delaying legitimate claims.  
Such conduct on his part could well violate 
18 U.S.C. § 1001 (false statement), but, in 
any event, he has done a great disservice to 
those who have service in our armed forces 
and honorably pursued veterans benefits in a 
system having no room for one falsely 
claiming combat related disabilities. 

As the Board further pointed out in February 1997, by the 
claimant's own confession the "throat slitting" story is 
now also demonstrated to be a materially false statement 
advance in pursuit of a claim for compensation benefits.  

The joint motion found that the Board's decision was deficit 
because it failed to account for evidence supporting the 
allegations of events advanced as "stressors" number 9 and 
10.  Specifically, the joint motion points to evidence in the 
service medical records of treatment for injuries resulting 
from a street fight, a June 1970 letter to the claimant's 
family members, a notation of a scar on the separation 
examination, and a medical opinion that there was a nexus 
between the street fight and PTSD.  With regard to alleged 
stressor number 10, the joint motion referred to a "buddy 
letter" dated in February 1991 indicating that an arming 
wire struck a fellow airman resulting in the loss of an eye.  

Regarding alleged stressor number 9, the claimant's purported 
"stressors" were listed in a May 1991 statement, a May 1991 
psychological evaluation, an August 1991 social and 
industrial survey and an August 1991 VA psychiatric 
examination.  None of these contain a mention of this alleged 
episode.  In December 1992, the claimant reported a blow from 
behind knocking him to the ground and then many 
"excruciating painful kicks to the right side of my head and 
body."  He said he tried to shield his head with his hands 
and thought he would die if the attack continued.  A medical 
statement referred to an assault where the claimant was 
"attacked form behind and severely beaten" by two airmen.  
Reportedly, ever since this episode the claimant had been 
extremely anxious of the threat or imaged threat of assault 
by a male.  A June 1993 medical statement relates that the 
appellant was "kicked in the head at least six times" by an 
assailant with "heavy boots."  He was left with permanent 
damage to his teeth and a partial facial paralysis.  He 
reported he "later learned" that these same men had 
attacked others and left them "in comas."  In June 1994, 
the claimant asserted that he was "brutally and repeatedly 
kicked in the head with the apparent intent of being 
killed." 

The service medical records in question covering several days 
in late June 1970 do not corroborate the tale now offered by 
the claimant.  They do show the claimant was sutured for 1-
inch gaping laceration from the lower lip toward the chin and 
a laceration inside the mouth from a fight that occurred 48 
hours earlier.  Also noted were several cuts on the inside 
mucosa of the lower lip.  There was no notation of any other 
injury to the head, or elsewhere on the body.  This is 
patently incredible in light of the claimant's account of 
"repeated" kicks to the head ("at least six" by parties 
with "heavy boots") with the intent to kill him.  There is 
no notation of facial paralysis or of damage to the teeth.  
The July 1970 separation examination includes a report of 
medical history noting the lip laceration from a "street 
fight," but no other injury or residual, including damage to 
the teeth.  The clinical evaluation at the time of the 
separation examination notes a scar, but no other injury 
residual or damage to the teeth.  In his June 1970 letter, 
the claimant refers to a "few bangs" received when one 
individual spun him around, knocked him down, and kicked him 
in the head a "few times."  There is no mention that he 
feared for his life, or that he sustained facial paralysis or 
injury to his teeth.  In this contemporary account, there is 
only one assailant, not two, as the claimant later 
maintained.

A review of these statements demonstrates gross 
inconsistency.  First, there is no mention of this event in a 
whole series of earlier statements when the claimant is 
allegedly reporting his purported stressors.  This omission 
is particularly striking in view of his account that he has 
had anxiety ever since the episode.  Moreover, his current 
accounts of the number of assailants are inconsistent with 
his report in the June 1970 letter.  Further, the documentary 
record as to the nature of the injuries is not consistent 
with his description of the severity of the episode.  When 
these inconsistencies are viewed in light of the fact that 
the claimant clearly is prepared to make false 
representations in pursuit of a claim for monetary benefits, 
it is clear that his story of the beating is not corroborated 
or credible.  

With respect to purported stressor number 10, the "buddy 
letter" of February 1991 states that "[w]hen we first 
arrived [in Thailand] a munitions airman named [redacted] 
lost his eye when 'arming wire' sprang into it."  The Board 
must note that this buddy statement does not indicate that 
either the veteran or the person who wrote this letter 
witnessed the accident.  Thus, the claimant's account of 
witnessing the event is not verified.  Further, the veteran, 
in numerous statements made both before and after February 
1991, does not refer to this event having caused him stress 
during active service.  Once again, the record shows the 
inconsistency between the early and later versions of the 
purported stressor stories.  This fact, coupled to the fact 
that the claimant clearly is prepared to make false 
representations in pursuit of a claim for monetary benefits, 
supports the conclusion that his story of the beating is not 
corroborated or credible.

The joint motion required that the Board explain its 
conclusion that "the determinative question in this case is 
not simply verification of one or more of these [stressor] 
events, but one of basic credibility."  This conclusion must 
be reconciled with an earlier statement that the "next 
question to be addressed is whether the record corroborates 
the appellant's accounts as to the occurrence of the alleged 
stressor events."  The joint motion also required that the 
Board explain its "confusing conclusion" that "[o]nce the 
appellant destroys his credibility, the Board must conclude 
that no probative weight can be assigned to the multiple 
diagnoses of PTSD of record."  

The joint motion cites "Cf. Massey v. Brown, 7 Vet. App. 
204, 208 (1994)" for the proposition that consideration of 
factors outside the rating schedule is remandable error.  The 
Board agrees that Massey stands for the proposition that in 
rating disabilities, which would include the diagnosis of 
disabilities, the use of criteria outside the rating or 
diagnostic criteria wold be remandable error.  The Board 
finds nothing in Massey that stands for the proposition that 
the assessment of credibility is a medical, rather than an 
adjudicative determination.   No case is cited in the joint 
motion to that effect.  As the United States Court of Appeals 
for the Federal Circuit has pointed out, there is a 
"considerable body" of law that clearly imposes a duty on 
the Board to "analyze the credibility and probative value of 
evidence sua sponte," and the Federal Circuit flatly 
rejected the appellant's argument in that case that would 
have emasculated the Board's "inherent fact finding 
authority."  Madden v. Brown, 125 F.3d 1477, 1480-81 (Fed. 
Cir. 1997).

In addressing how credibility is to be assessed, in Caluza v. 
Brown, 7 Vet. App. 498, 510-511 (1995), the Court addressed 
what the term "satisfactory lay or other evidence" meant as 
employed in 38 U.S.C.A. 1154(b) and held that "satisfactory 
evidence" equaled "credible evidence."  While the 
provisions of 38 U.S.C.A. 1154(b) are not for application 
here, the Court's discussion of the limits on the type of 
evidence that can be used to evaluate the credibility of 
evidence under a preponderance standard rather than the clear 
and convincing evidence standard are instructive.  

The Court stated that credibility can be impeached generally 
by a showing of interest, bias, inconsistent statements or, 
to a certain extent, bad character.  For documentary 
evidence, a "VA adjudicator may properly consider internal 
consistence, facial plausibility, and consistency with other 
evidence submitted on behalf of the veteran."  Id.  The 
United States Court of Appeals for the Federal Circuit held 
that the Board has "the authority to discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden, 125 F.3d at 1481.   

As noted above, the account of stressor number 9 is not 
credible because of the obvious internal inconsistencies, and 
because the claimant failed to mention it on multiple 
occasions when he first purported to report all of his 
alleged stressors.  Likewise, alleged stressor number 10 was 
not mentioned on the multiple occasions when he first 
purported to report his alleged stressors, nor does the 
"buddy statement" confirm that the veteran witnessed the 
event as he claimed.

But credibility in this matter is not simply tied to one or 
more of these alleged events.  As stated by the Board in 
February 1997:

After comprehensive review of the record 
in this case, the Board concludes that 
the determinative question in this case 
is not simply the verification of one or 
more of these events, but one of basic 
credibility. O'Hare v. Derwinski, 1 
Vet.App. 365 (1991); Ferguson v. 
Derwinski, 1 Vet.App. 428 (1991).  
Specifically, the Board finds that what 
ultimately is at the heart of this matter 
is whether the appellant's accounts of 
events in service and of subjective 
symptoms allegedly stemming from these 
event are credible in the sense that they 
were presented for purposes other than 
simply an attempt to secure compensation 
benefits.  In this regard, the Board 
finds that critical to this question is 
not simply the lack of support or silence 
of service department records as to 
claimed events in service, but the actual 
refutation of one of his accounts by 
service department records.  Even more 
decisive is the lack of consistency of 
the appellant's accounts before and after 
the time he filed a claim for 
compensation benefits and in the course 
of his claim.  

The Board further pointed out the "glaring flat 
contradiction" between the appellant's versions of the 
"throat slitting" story.  Initially, he claimed it happened 
to him personally not once but several times.  Subsequently, 
however, he admitted that it did not happen to him but that 
he had heard about such an event happening in another 
compound.    

The joint motion cites to Cohen v. Brown, 10 Vet. App. 128 
(1997) in support of its determination.  In Cohen, the Board 
had conceded that a "stressor" existed and, more 
importantly, had not expressly found that the claimant lacked 
credibility.  In this case, the Board has made a specific 
finding about the claimant's credibility.  That finding is 
based upon the fact that this record clearly shows that the 
claimant is not truthful in his representations in a claim 
for compensation benefits.   Nowhere in the joint motion is 
the matter of the appellant's demonstrated falsehoods 
confronted.  The Board finds no authority in the case law for 
the proposition that when a person claiming compensation 
benefits is confronted with fact that his initial stories are 
false, he can then discard or simply ignore them and move on 
to new stories with the expectation that the fact finder 
should or must over look such conduct.  The Board finds 
nothing "confusing" or inconsistent in such analysis.   
Apparently, as Pruitt, supra. demonstrates, at least one 
member of the Court finds this analysis compelling and goes 
further to find that such a claimant "is hardly in a 
position to continue his quest for benefits."   As the Court 
also pointed out, the cost of such exercises as this is to 
expend the resources of VA and this Court "at the expense of 
delaying legitimate claims." 

Notwithstanding the above, since the September 1996 
supplemental statement of the case, the claimant has submit-
ted additional evidence in support of his claim.  Further, 
additional medical evidence has been obtained by the RO.  
Some, though not all, of the documents are duplicates of 
information previously before the RO.  Consistent with the 
provisions of 38 C.F.R. § 20.1304(c) (1998), this evidence 
must be referred to the RO for review.  The Board will also 
take this opportunity to obtain further medical input as to 
certain matters raised in this claim. 

In light of the foregoing, the Board finds that further 
development, as specified below, is warranted.  Accordingly, 
the case is REMANDED for the following development:

1.  The claimant may submit additional 
evidence or argument in support of his 
claim.

2.  The claimant should be requested to 
identify all sources of treatment for his 
psychiatric disorder.  The RO should 
obtain treatment records from all sources 
identified which are not already of 
record.

3.  The claims folder should be referred 
to a VA psychiatrist.  The purpose of the 
referral is to obtain responses to the 
following questions:

For purposes of establishing a diagnosis 
of PTSD, can an examiner objectively 
determine that a person's individual 
response to an event claimed as a 
stressor in the past involved intense 
fear, helplessness, or horror, without 
reliance upon the subjective reporting of 
that person?

Can a current examiner objectively 
determine that the criteria for a 
diagnosis of PTSD set forth in the 
Diagnostic and Statistical Manual of 
Mental Disorders (4th Edition) as to sub-
parts B, C and D have been met without 
reliance upon the subjective reporting of 
that person? 

The physician should provide a rationale 
for his opinions.

4.  The RO should review the medical 
report to determine if it responds to the 
questions posed in 
paragraph 3.  If not, the report should 
be returned as inadequate for rating 
purposes.  38 C.F.R. § 4.2 (1998).

5.  Thereafter, the case should be 
reviewed by the RO in light of the 
additional evidence submitted on behalf 
of the claimant and the instructions 
mandated by the Court in Zarycki and 
Cohen, the November 1998 joint motion, as 
well as the discussion above in this 
remand.     Notwithstanding any medical 
diagnosis or opinion of record, the RO 
may also make an adjudicative 
determination as to this issue based upon 
credibility findings concerning not only 
alleged stressor events, but also as to 
the credibility of reported subjective 
symptoms.  

If the benefits sought are not granted, the veteran and his 
representative should be furnished with a supplemental 
statement of the case and provided an opportunity to respond.  
The case should then be returned to the Board for appellate 
consideration.  By this action, the Board intimates no 
opinion, legal or factual, as the ultimate disposition 
warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


